United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2932
                                  ___________

Fred Miller, Jr.,                   *
                                    *
     Plaintiff - Appellant,         *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
American States Insurance Company, *
                                    *      [UNPUBLISHED]
     Defendant - Appellee.          *
                               ___________

                            Submitted: February 8, 1999

                                 Filed: April 13, 1999
                                  ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Jacquelyn O. Brinkley commenced this action claiming that her former
employer, American States Insurance Company, wrongfully terminated her
employment as a claims adjuster on account of her race and gender. Brinkley
committed suicide, and her husband, Fred Miller, Jr., was substituted as plaintiff.
Miller now appeals the district court’s1 grant of summary judgment dismissing the
Title VII race discrimination claim.

       After careful review of the record, we agree with the district court that
American States presented evidence of a legitimate nondiscriminatory reason for
Brinkley’s discharge -- her repeated submission of travel expense reports containing
false odometer readings from the personal automobile she used for reimbursable
business travel. We further agree with the district court that, although Miller
presented evidence that Brinkley’s false readings reflected mistaken estimates, rather
than an attempt to cheat American States, Miller presented no evidence that Brinkley
was treated more harshly than similarly situated white employees, and no other
evidence that American States’s asserted reason for the termination was a pretext for
race discrimination. Finally, like the district court, we are not persuaded that
American States’s inability to produce contemporaneous odometer reading records
for other employees warranted the denial of summary judgment dismissing this Title
VII claim.

       Accordingly, we affirm the judgment of the district court. See 8th Cir. Rule
47B.

       A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The HONORABLE MARY ANN L. MEDLER, United States Magistrate
Judge for the Eastern District of Missouri, to whom the case was assigned with the
consent of the parties. See 28 U.S.C. § 636(c).

                                         -2-